DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.
Applicant’s election without traverse of Group I directed to claims 1-5 in the reply filed on 09/08/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinkle et la. (US 3,644,996). 

obtaining the denture base (Fig. 1 step 14), 
 manufacturing the at least two artificial teeth with a common placement support connected to the at least two artificial teeth for keeping the at least two artificial teeth in a desired relative arrangement and where the common placement support and the at least two artificial teeth are manufactured as one unit (Fig. 1 element 24, Fig. 1 elements 36/38, showing at least 4 artificial teeth that have been manufactured and are connected in a desired relative arrangement with a common placement support Fig. 4  showing the teeth are held in relation to each other by being interconnected thus having a common placement support, column 3 lines 11-23, disclosing the artificial teeth being made form acrylic or porcelain), 
 arranging the at least two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth (Fig. 2/3 elements 36/38/42 are inserted into element 18), and
attaching the at least two artificial teeth on the denture base (column 3 lines 23-33.  
Claims 1-3 and  5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagenbuch et al. (US 2016/0157972 A1). 
Regarding claim 1, Hagenbuch discloses a method for manufacturing a denture (title and abstract disclosing assembly of a denture) comprising a denture base (Fig. 7 element 10) and at least two artificial teeth arranged in the denture base (Fig. 9 showing teeth in a base for both mandible and maxilla), wherein the method comprises the steps of: 
obtaining the denture base (Fig. 1 step 10), 

 arranging the at least two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth (Fig. 7 showing the at least two teeth being arranged on the denture base 10 with the common placement support connected to the artificial teeth element 20), and
attaching the at least two artificial teeth on the denture base (paragraph [0056] all).
Regarding claim 2, Hagenbuch further discloses where the method comprises the step of removing the common placement support (Fig. 9 showing final dentures without the transfer common placement support as it had been removed).  
Regarding claim 3 Hugenbuch further discloses, wherein the common placement support and the at least two artificial teeth are manufactured by a subtractive manufacturing method (paragraph [0020] lines 1-4 disclosing milling, paragraph [0002] and [0024] disclosing the teeth made using CAM milling).
Regarding claim 5, Hugenbuch further discloses wherein the common placement support is connected to the occlusal surfaces of the at least two artificial teeth (Figs 1, 3, and 8 showing element 20 connected to the occlusal surface of the teeth).
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 4,609,351).

obtaining the denture base (Fig. 35-40 elements 92/76), 
 manufacturing the at least two artificial teeth (Fig. 1/5 elements 16/18/20 and 32/44/52 etc, Fig. 9 showing the manufacturing of the teeth in mold 22/24) with a common placement support connected to the at least two artificial teeth for keeping the at least two artificial teeth in a desired relative arrangement and where the common placement support and the at least two artificial teeth are manufactured as one unit (Fig. 1 element 26/28 being a common placement support hold at least two teeth in a desired relation, an being manufactured as one unit by being assembled into one unit during molding), 
 arranging the at least two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth (Figs. 37-41 showing the at least two teeth being arranged on the denture base 92/76 with the common placement support connected, column 8 lines 31-38 disclosing that the common placement support is not removed until the teeth are attached to the base), and
attaching the at least two artificial teeth on the denture base (Figs. 37-42 the teeth are attached to the denture base to make dentures).
  
Regarding claim 2, Blair further discloses where the method comprises the step of removing the common placement support (column 8 lines 31-38 disclosing that the common placement support is removed after the teeth are attached to the base).  
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 4,609,351) in view of Hagenbuch et al. (US 2016/0157972 A1).
Regarding claim 3, Blair discloses the claimed invention as discussed above, but fails to explicitly discloses where the support and teeth are made by subtractive manufacturing.
However Hagenbuch discloses a method for manufacturing a denture (title and abstract disclosing assembly of a denture) comprising a denture base (Fig. 7 element 10) and at least two artificial teeth arranged in the denture base (Fig. 9 showing teeth in a base for both mandible and maxilla), wherein the common placement support and the at least two artificial teeth are manufactured by a subtractive manufacturing method (paragraph [0020] lines 1-4 disclosing milling, paragraph [0002] and [0024] disclosing the teeth made from CAM).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teeth and support to be made by subtractive manufacturing  as taught by Hagenbuch into the method as taught by Blair for the purpose of providing a more accurate final device through CAD/CAM processes based on a patients actual scanned teeth as taught by Hagenbuch (paragraph [0005] all).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hagenbuch et al. (US 2016/0157972 A1). 
Regarding claim 4, Hagenbuch discloses the claimed invention as discussed above, including the where the common placement support is made by additive manufacturing (paragraph [0020] lines 1-4 disclosing rapid prototyping), and that the teeth are made from computer aided machining (paragraph 
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an additive manufacturing form of CAM that was used to form the common support to also form the teeth in order to improve accuracy of the final appliance and to avoid having to additionally grind over-extended portions of the teeth as in figure 4 element 350.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 4,609,351) in view of Hagiwara et al. (US 2016/0184189 A1).
Regarding claim 5, Blair discloses the claimed invention as discussed above, but fails to explicitly discloses where the support is connected to the occlusal surface of the two artificial teeth
Hagiwara discloses a method of producing an artificial tooth (title and abstract) for use in a denture base (paragraph [0009]), with at last two teeth and a common support connected to the occlusal surface (see image below).

    PNG
    media_image1.png
    430
    797
    media_image1.png
    Greyscale

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        09/28/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772